UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ETHEREUM VENTURES, LLC,
                                                                                7/12/2021

                                                Plaintiff,                       ORDER

                             -against-                                  19-CV-7949 (LLS) (KHP)

CHET MINING CO, LLC and CHET STOJANOVICH,

                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         This case has been referred to me to conduct an inquest on damages. (ECF No. 52.) By

August 12, 2021, Plaintiff is directed to serve and file an inquest memorandum, accompanied

by supporting affidavits and exhibits setting forth proof of damages, including the costs of this

action, Plaintiff’s reasonable attorneys’ fees, if applicable, and proposed findings of fact and

conclusions of law. All proposed findings of fact must be supported by admissible evidence

introduced through affidavit. All proposed conclusions of law must be supported by reference

to applicable law. Claims for actual or statutory damages must be specified and supported with

admissible evidence. Claims for attorneys’ fees, if applicable, and costs must be supported by

detailed attorney time records and evidence of costs (such as receipts or evidence of paid

invoices) introduced through an attorney declaration.

         By no later than July 26, 2021, Plaintiff shall serve a copy of the Default Judgment

issued by the Hon. Louis L. Stanton in this matter, along with a copy of this Order via a method

intended to ensure delivery to Defendants. Plaintiff shall file an affidavit of service of the

Default Judgment and this Order with the Court. Plaintiff shall also serve a copy of all papers
filed in connection with the damages inquest (as described in the first paragraph of this Order)

on Defendants by August 12, 2021. Plaintiff shall also file an affidavit of service with respect to

its damages application papers with the Court.

        Defendants shall have until September 16, 2021 to object or otherwise respond to

Plaintiff’s application for damages in connection with the Default Judgment. Defendants must

file any objections or response with the Court and serve the response and/or objections on

Plaintiff’s counsel.

        A hearing will take place on September 23, 2021 at 2:00 p.m. in Courtroom 17-D, United

States Courthouse, 500 Pearl Street, New York, New York. Counsel for the parties shall be

prepared to answer questions and provide testimony, as appropriate, on the damages

application.

        SO ORDERED.

Dated: July 12, 2021
       New York, New York

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                 2
